Fourth Court of Appeals
                                           San Antonio, Texas
                                     MEMORANDUM OPINION
                                               No. 04-14-00705-CV

                                       IN THE INTEREST OF E.A.T.

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-02779
                     Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 18, 2015

AFFIRMED

           This is an accelerated appeal from an order terminating Appellant Danielle A.’s parental

rights to E.A.T. 1 Appellant’s court-appointed appellate attorney filed a brief containing a

professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced. Counsel concluded that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV,

2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, order) (applying Anders procedure in

appeal from order terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—

San Antonio 2003, no pet.). Appellant was provided copies of counsel’s brief and motion to


1
  To protect the privacy of the parties in this case, we identify the children by their initials and the parents by their
first names only. See TEX. FAM. CODE ANN. § 109.002(d) (West 2014).
                                                                                         04-14-00705-CV


withdraw and was informed of her right to review the record and file her own brief. In addition,

counsel advised appellant to file a motion in this court if she wished to review the appellate record

and enclosed a form motion for that purpose. See Kelly v. State, 436 S.W.3d 313, 320 (Tex. Crim.

App. 2014); In re R.R., 2003 WL 21157944, at *4. This court then set a deadline for appellant to

file a pro se brief. Appellant did not request access to the record or file a pro se brief.

        We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the trial

court’s order terminating appellant’s parental rights.


                                                    Karen Angelini, Justice




                                                  -2-